--------------------------------------------------------------------------------

Exhibit 10.1

AMENDMENT NO. 1 TO WARRANT AGREEMENT


This Amendment (this “Amendment”) is made as of April 29, 2019, by and between
International Money Express, Inc. (formerly FinTech Acquisition Corp. II), a
Delaware corporation (the “Company”) and Continental Stock Transfer & Trust
Company, a New York corporation, as warrant agent (the “Warrant Agent”), and
constitutes an amendment to that certain Warrant Agreement, dated as of January
19, 2017 (the “Existing Warrant Agreement”), between the Company and the Warrant
Agent.  Capitalized terms used but not otherwise defined in this Amendment shall
have the meanings given to such terms in the Existing Warrant Agreement.


WHEREAS, Section 9.8 of the Existing Warrant Agreement provides that the Company
and the Warrant Agent may amend, subject to certain conditions provided therein,
the Existing Warrant Agreement with written consent of the registered holders of
at least sixty-five percent (65%) of the then outstanding Warrants;


WHEREAS, the Company desires to amend the Existing Warrant Agreement to provide
the Company with the right to require the holders of the Warrants to exchange
all of the outstanding Warrants for a combination of 0.181 shares of Common
Stock and $1.00 in cash, without interest, on the terms and subject to the
conditions set forth herein; and


WHEREAS, in the exchange offer and consent solicitation undertaken by the
Company pursuant to the Registration Statement on Form S-4 filed with the
Securities and Exchange Commission, the registered holders of more than
sixty-five percent (65%) of the then outstanding Warrants consented to and
approved this Amendment.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Existing Warrant Agreement as set forth herein.


1.            Amendment of Existing Warrant Agreement.  The Existing Warrant
Agreement is hereby amended as follows:


1.1            Amend Section 2.5.  Section 2.5 is of the Existing Warrant
Agreement is hereby amended by deleting the first sentence of Section 2.5.1 in
its entirety and by inserting, in lieu thereof, the following:



 
“The Placement Warrants shall be identical to the Public Warrants, except that
so long as they are held by the Sponsor, Cantor, or any of their respective
Permitted Transferees (as defined below), the Placement Warrants: (a) may be
exercised for cash or on a cashless basis, pursuant to subsection 3.3.1(c)
hereof, (b) shall not be redeemable by the Company except pursuant to Section 6A
hereof, and (c) may not be transferred, assigned or sold until thirty (30) days
after the completion by the Company of an initial Business Combination (as
defined below) except to a Permitted Transferee and the period during which the
Placement Warrants held by Cantor are exercisable may not be extended (pursuant
to the last sentence of Section 3.2 or otherwise) beyond the date that is five
years from the effective date of the Registration Statement. For purposes of
clarity, notwithstanding the provisions of Section 2.5(b) hereof, Placement
Warrants may be subject to a Mandatory Exchange made pursuant to Section 6A
hereof.”
 



1


--------------------------------------------------------------------------------



1.2            Amend and Restate Section 6.4. Section 6.4 of the Existing
Warrant Agreement is hereby amended by deleting Section 6.4 in its entirety and
by insertion, in lieu thereof, the following:



 
“6.4  Exclusion of Placement Warrants. The Company agrees that the redemption
rights provided in this Section 6 (other than those set forth in Section 6A
hereof) shall not apply to the Placement Warrants if at the time of the
redemption such Placement Warrants continue to be held by the Sponsor, Cantor,
or their Permitted Transferees; provided, however, that once such Placement
Warrants are transferred (other than to Permitted Transferees under subsection
2.5), the Company may redeem the Placement Warrants, provided that the criteria
for redemption are met, including the opportunity of the holder of such
Placement Warrants to exercise the Placement Warrants prior to redemption
pursuant to Section 6.3. Placement Warrants that are transferred to  persons
other than Permitted Transferees shall, upon such transfer, cease to be
Placement Warrants and shall become Public Warrants under this Agreement. For
purposes of clarity, the exclusions of this Section 6.4 do not apply to any
Mandatory Exchange made pursuant to Section 6A hereof. ”
 



1.3            Add New Section 6A.  The Existing Warrant Agreement is hereby
amended by adding a new Section 6A thereto, as follows:





 
“6A            Mandatory Exchange.


6A.1 Company Election to Exchange.  Notwithstanding any other provision in this
Agreement to the contrary, all (and not less than all) of the outstanding
Warrants may be exchanged, at the option of the Company, at any time while they
are exercisable and prior to their expiration, at the office of the Warrant
Agent, upon notice to the registered holders of the outstanding Warrants, as
described in Section 6A.2 below, for a combination of 0.181 shares of Common
Stock and  $1.00 in cash, without interest for each Warrant held by the holder
thereof (the “Consideration”) (subject to equitable adjustment by the Company in
the event of any stock splits, stock dividends, recapitalizations or similar
transaction with respect to the Common Stock).  In lieu of issuing fractional
shares, any holder of Warrants who would otherwise have been entitled to receive
fractional shares as Consideration will, after aggregating all such fractional
shares of such holder, be paid in cash (without interest) in an amount equal to
such fractional part of a share multiplied by $11.99.


   
6A.2 Date Fixed for, and Notice of, Exchange.  In the event that the Company
elects to exchange all of the Warrants, the Company shall fix a date for the
exchange (the “Exchange Date”).  Notice of exchange shall be mailed by first
class mail, postage prepaid, by the Company not less than fifteen (15) days
prior to the Exchange Date to the registered holders of the Warrants at their
last addresses as they shall appear on the registration books.  Any notice
mailed in the manner herein provided shall be conclusively presumed to have been
duly given whether or not the registered holder received such notice.  The
Company will make a public announcement of its election following the mailing of
such notice.


   
6A.3 Exercise After Notice of Exchange.  The Warrants may be exercised, for cash
at any time after notice of exchange shall have been given by the Company
pursuant to Section 6A.2 hereof and prior to the Exchange Date.  On and after
the Exchange Date, the registered holder of the Warrants shall have no further
rights except to receive, upon surrender of the Warrants, the Consideration.”
 





2


--------------------------------------------------------------------------------



2.            Miscellaneous Provisions.


2.1            Severability.  This Amendment shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Amendment or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Amendment a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.


2.2            Applicable Law.  The validity, interpretation and performance of
this Amendment shall be governed in all respects by the laws of the State of New
York and without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction.  The parties
hereby agree that any action, proceeding or claim against it arising out of or
relating in any way to this Amendment shall be brought and enforced in the
courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive.  Each of the parties hereby waives any
objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum


2.3            Counterparts.  This Amendment may be executed in any number of
counterparts, and by facsimile or portable document format (pdf) transmission,
and each of such counterparts shall for all purposes be deemed to be an original
and all such counterparts shall together constitute but one and the same
instrument.


2.4            Effect of Headings.  The Section headings herein are for
convenience only and are not part of this Amendment and shall not affect the
interpretation thereof.


2.5            Entire Agreement.  The Existing Warrant Agreement, as modified by
this Amendment, constitutes the entire understanding of the parties and
supersedes all prior agreements, understandings, arrangements, promises and
commitments, whether written or oral, express or implied, relating to the
subject matter hereof, and all such prior agreements, understandings,
arrangements, promises and commitments are hereby canceled and terminated.


[Signatures on Next Page]


3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.



 
INTERNATIONAL MONEY EXPRESS, INC.
         By:      

/s/ Tony Lauro II
   Name:

Tony Lauro II
   Title:
Chief Financial Officer
       
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Warrant Agent
        By: 

/s/ Isaac J. Kagan
  Name:

Isaac J. Kagan
  Title:
Vice President





[Signature Page to Warrant Agreement Amendment]


4


--------------------------------------------------------------------------------


